Exhibit NORTHCORE TECHNOLOGIES INC. FORM 51-102F3 MATERIAL CHANGE REPORT Item 1.Name and Address of Company Northcore Technologies Inc. (the “Corporation”), Valhalla Executive Centre, 302 The East Mall, Suite 300, Toronto, Ontario M9B 6C7. Item 2.Dates of Material Change July 11, 2008 Item 3.News Release A press release disclosing the nature and substance of the material change and attached hereto as Appendix 1 was released by the Corporation through the facilities of Canada News Wire on July 11, 2008 and was filed on SEDAR. Item 4.Summary of Material Changes The Corporation announced on July 11, 2008 that it had closed a private placement securing gross proceeds of $678,000 through the issuance of convertible debentures. Item 5.Full Description of Material Change The Corporation announced on July 11, 2008 that it has closed a private placement securing gross proceeds of $678,000 through the issuance of Series M secured subordinate convertible debentures.The funds will be used to sustain Northcore’s operations and for general working capital purposes. Under the terms of the private placement, investors will be able to convert the Series
